IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00011-CV

VICKI MCPHERSON AND TIMOTHY MCPHERSON,
                                 Appellant
v.

TEXAS FOREST SERVICE,
                                                          Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-001728-CV-85


                          MEMORANDUM OPINION


      Vicki McPherson and Timothy McPherson appealed the trial court’s order

granting Texas Forest Service’s plea to the jurisdiction. The appeal was referred to

mediation on July 31, 2014. The Court was informed by the mediator by letter dated

October 31, 2014 that the parties have settled the case. As of this date, we have not

received any disposition documents or requests by the parties.

      By letter dated December 5, 2014, the Clerk of this Court notified the McPhersons

that they must provide a status report to the Court within 14 days of the date of the
letter as to a specific date when this proceeding would be disposed, or the appeal would

be dismissed for want of prosecution. Fourteen days have passed and no status report

has been provided.

       This appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 15, 2015
[CV06]




McPherson v. Texas Forest Service                                                 Page 2